UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2150


ABANOOB ABDEL-MALAK,

                     Plaintiff - Appellant,

              v.

CAPE FEAR VALLEY MEDICAL CENTER; JOSEPH SHORTALL; JOHN DOE,
#1; JOHN DOE, #2; JOHN DOE, #3; JOHN DOE, #4; JOHN DOE, #5; JOHN DOE,
#6; JOHN DOE, #7,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:20-cv-00221-BR)


Submitted: February 28, 2022                                      Decided: March 9, 2022


Before THACKER, and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abanoob Abdel-Malak, Appellant Pro Se. Benjamin N. Thompson, Charles George,
WYRICK ROBBINS YATES PONTON, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Abanoob Abdel-Malak appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Abdel-Malak’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court and

deny Abdel-Malak’s pending motions. Abdel-Malak v. Cape Fear Valley Med. Ctr., No.

5:20-cv-00221-BR (E.D.N.C. Sept. 28, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2